Citation Nr: 1227959	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-23 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

A November 2011 Decision Review Officer conference report reflects that the Veteran limited his appeal to the issues included on the title page.

In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of this evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for bilateral knee and lumbar spine disabilities has been received-and, in view of the Board's favorable decision on the requests to reopen- the Board has characterized this appeal as encompassing the first four matters set forth on the title page.  


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO denied the Veteran's claims for service connection for bilateral knee and lumbar spine disabilities.  It was held that there was no evidence of chronic bilateral knee and lumbar spine disabilities.  Although notified of the denial and of his appellate rights in a letter in September 1992, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the August 1992 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims for service connection for bilateral knee and lumbar spine disabilities, and raises a reasonable possibility of substantiating the claims.

3.  While service treatment records reflect that the Veteran was treated in service for bilateral knee problems, these problems appear to have resolved, there is no persuasive evidence of a bilateral knee disability for many years after service.  The only medical opinions on the question of whether there exists a medical nexus between the Veteran's current bilateral knee disability and service weigh against the claim.

4.  While service treatment records reflect that the Veteran was treated in service for lumbar spine problems, these problems appear to have resolved, there is no persuasive evidence of a lumbar spine disability for many years after service.  The only medical opinions on the question of whether there exists a medical nexus between the Veteran's current lumbar spine disability and service weigh against the claim.

5.  The Veteran does not currently have, nor had at any point pertinent to the claim, a bilateral hip disability.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision in which the RO denied the Veteran's claims for service connection for bilateral knee and lumbar spine disabilities is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the August 1992 denial is new and material, the criteria for reopening the claim for service connection for bilateral knee and lumbar spine disabilities are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. The criteria for service connection for a bilateral knee disability are not met.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The criteria for service connection for a lumbar spine disability are not met.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

5.  The criteria for service connection for a bilateral hip disability are not met.    38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the favorable disposition of the requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.
 
As for the remaining claims for service connection, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claims for service connection, by letter mailed in February 2008, prior to the initial adjudications of the claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, treatment records from the Bexar County Adult Detention Center and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the report of the Veteran's Decision Review Officer conference and the transcript of the May 2012 Board hearing, as are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

The Board has considered the Veteran's and his representative's contention to the effect that the VA examinations were inadequate.  A review of these examination reports reflects that the examiners rendered a complete medical history from the Veteran, reviewed the Veteran's claims file, performed completed medical examinations, and provided rationale for all conclusions reached.  Therefore, the Board finds that these examinations are adequate for adjudication purposes.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Claims to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The Veteran's claims for service connection for lumbar spine and bilateral knee disabilities were initially denied in an August 1992 rating decision.  The RO noted that while service treatment records documented complaints of and treatment for the low back and right and left knees, there was no evidence of chronic residual disability after service, as demonstrated by a March 1992 VA examination.

The pertinent evidence then of record included the Veteran's service treatment records, which reflected complaints of right knee pain following a fall from a telephone pole in 1976.  He was initially assessed with a contusion and then chondromalacia.  In 1991 and 1992, the Veteran reported bilateral knee pain, and was assessed with bilateral retropatellar syndrome.  These records also reflect low back pain complaints in 1978 and again in January 1985.  He was assessed with lumbar strain and seen in physical therapy.  The Veteran's January 1992 report of medical history at discharge includes a notation of bursitis of the right knee and joint problems of the left and right knee.  However, no abnormalities with respect to the back were found on discharge examination in January 1992.  Likewise, on VA post-service examination in March 1992, there were no current findings with respect to either knee or the lumbar spine, and x-rays were normal.  Therefore, there RO concluded that there were no chronic residuals related to the Veteran's in-service complaints and denied the claims.  

Although notified of the denial in a September 1992 letter, the Veteran did not initiate an appeal of the RO's August 1992 decision.  See 38 C.F.R. § 20.200.  The August 1992 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in February 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the August 1992 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file includes VA and private treatment records, VA examination reports dated in May 2008 and November 2011, the Veteran's Board hearing transcript, and various written statements from the Veteran and his representative.

During the Veteran's May 2012 Board hearing, he testified that the onset of his lumbar spine and bilateral knee disabilities was in service.  He described the initial in-service injuries and indicated that he had experienced chronic problems with his low back and both knees since these initial in-service injuries.  

The VA May 2008 examination report reflect current diagnoses of lumbosacral degenerative changes and retropatellar pain syndrome of both knees.  The November 2011 report reflects diagnoses of degenerative joint disease of both knees and the lumbar spine.   

At the time of the prior final denial, there was no post-service evidence of chronic bilateral knee or low back disabilities.  Since that time, VA examiners have diagnosed degenerative joint disease of both knees and the back, and the Veteran had indicated that he has experienced chronic knee and back problems since the documented in-service injuries.  

The Board finds that the identified evidence is "new" in that it was not before agency decision makers at the time of the August 1992 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of current knee and lumbar spine disabilities, and, collectively, the lay and medical evidence addresses a potential relationship between the documented in-service injuries and his current disabilities.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee and lumbar spine disabilities, and raises a reasonable possibility of substantiating the claims.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral knee and lumbar spine disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the RO has considered these matters on the merits, the Board may proceed to the merits without prejudice to the appellant.


III.  Service Connection Claims

In addition to the above-noted legal authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A.  Bilateral Knee

The Veteran contends that he is entitled to service connection for a bilateral knee disability, as he believes that this current disability stems from initial in-service injuries.  During his May 2012 Board hearing, the Veteran testified that he jammed both knees when he fell 10 feet from a telephone pole in 1976.  He indicated that he was diagnosed with contusions.  He indicated he was also treated in 1991 for both knees.

The Veteran's service treatment records reflect that he was seen for complaints of right knee may in May 1976 after he fell from a telephone pole.  An initial impression of right knee contusion was indicated, but chondromalacia was indicated later in May 1976.  In September 1991, a past history of a fall from a telephone pole and bursitis was indicated.  He was assessed with right knee post patellar syndrome.  In October 1991, bilateral laxity was indicated and the Veteran was assessed with patellofemoral syndrome.  Continued bilateral knee complaints were noted in January 1992.  Moderate bilateral retropallelar pain syndrome was indicated.  On the Veteran's January 1992 report of medical history, the Veteran noted bursitis of the right knee and joint problems with both knees.  However, there were no knee abnormalities indicated on the Veteran's January 1992 discharge examination.  

Following service, on VA examination in March 1992, the Veteran reported that he hurt both of his knees in service when he fell from a telephone pole. He indicated that he reinjured his knees in the 1980s and later developed problems including chondromalacia.  Examination of the knee revealed almost full range of motion and stable ligaments.  An x-ray of the right knee was normal.  The examiner diagnosed a history of recurrent discomfort of the right knee.

Treatment records from the Bexar County Adult Detention Center dated from 1992 to 1994 do not reflect any complaints, treatment, or diagnosis pertaining to either knee.  

On VA examination in May 2008, the Veteran reported that he initially injured his knees in service.  He reported that he was treated in 2005 and 2006 and prescribed a brace.  Current symptoms included bilateral knee pain, left greater than right, clicking, and popping.  He also reported stiffness in the right knee.  He denied instability, buckling, giving way, swelling, weakness, fatigue, lack of endurance, locking, or incapacitation.  After a physical examination and x-rays, the examiner assigned a diagnosis of bilateral retropatellar pain syndrome with stable joint.  The examiner indicated that he reviewed the Veteran's claims file, including records of treatment for the knees in service.  He determined that it was less likely as not that the Veteran's bilateral knee disability was caused by or the result of service.  In so finding, the examiner noted that the Veteran had age-related degenerative changes, which were not caused by active duty service, because both of the right and left knees were symmetrical and he did not find true joint line pathology.  He indicated that the Veteran's main complaint was retropatellar pain, and the position of the patella was not central.  The examiner noted that this positioning was inherited and got worse with decreased activity.  In sum, he did not find conclusive evidence to support the Veteran's contention that his current knee pain was associated with active duty service.

On VA examination in November 2011, the Veteran reported the onset of knee disability in 1976, when he fell climbing a pole.  He indicated that he was seen several times for knee pain in 1976, 1979, 1987, and 1990, and that he was put on limited profile for the last 6 months of service.  He complained of pain in both knees, right worse than left.  He wore bilateral knee braces and reported that he had been diagnosed with retropatellar pain syndrome.  After physical examination, a diagnosis of bilateral degenerative changes of the knees was indicated.  The examiner also indicated that the Veteran's bilateral knee disability was less likely than not caused by or a result of service, as his disability was more in keeping with natural age progression.

During the Veteran's Board hearing, he testified that his bilateral knee disability began in service when he fell from a telephone pole.  He reported that he experienced continuous knee problems since the initial injury, and was treated after service at a detention facility.  The Veteran also submitted internet medical articles on the general development and progression of osteoarthritis and chondromalacia patella.  

The above-cited evidence establishes a diagnoses of degenerative joint disease of both knees and bilateral retropatellar pain syndrome and bilateral retropatellar pain syndrome.  However, the competent, probative evidence does not support a finding that the knee problems encountered in service have resulted in any current bilateral knee disability. 

Notably, although the Veteran was treated for various knee complaints in service, including a contusion of the knee and post patellar syndrome, these appear to have resolved with treatment and were not noted on discharge examination.  There were no abnormal findings with respect to either knee found on examination in 1992.  There is no post-service medical evidence of record documenting any knee complaints or treatment outside of the VA examinations.  In addition, the November 2011 diagnosis of degenerative changes is well outside of the one year presumptive period.

Moreover, the May 2008 and November 2011 examiners' opinions are the only competent opinions to directly address the question of whether there exists a medical nexus between any current bilateral knee disability and service, and those opinions are not supportive of the claim.  Rather, the examiners opined that the Veteran's knee problems experienced in service resolved and that his current disability was not likely due to service.  The examination reports reflect that the examiner reviewed all pertinent medical records and the examiners provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of bilateral knee symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board acknowledges that service treatment records document treatment for right knee complaints in 1976 and for bilateral knee complaints in 1991.  However, as noted above, no bilateral knee disability was found on subsequent examinations, and there is no record of complaints for a related disability until 2008, over 15 years after the Veteran's discharge from service.  In addition, the Board also points out that, in rendering the probative opinions on the question of medical nexus, the VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of bilateral knee symptoms since service-and still rendered medical opinions that are adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinions on the question of whether there exists a medical nexus between such current bilateral knee disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current bilateral knee disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of bilateral knee symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Lumbar Spine

The Veteran likewise contends that he is entitled to service connection for lumbar spine disability, as he believes that this disability originated during his active duty service.

The Veteran's service treatment records reflect that he complained of a dull, throbbing pain in the back in November 1978.  He was given medication for treatment.  In January 1985, the Veteran reported a history of low back pain for the previous 4 weeks.  He was unsure of any history of trauma.  An assessment of lumbar strain was indicated.  A January 1985 physical therapy consult notes chronic low back pain.  However, no abnormalities with respect to the Veteran's lumbar spine were indicated on his January 1992 report of medical history or discharge examination.

Following service, on VA examination in March 1992, the Veteran reported that he initially injured his lumbosacral area while lifting in 1977.  He reportedly reinjured his lumbar area in the mid-1980s.  At the time of the examination, he indicated that his back was doing relatively well.  Examination of the lumbar spine revealed normal lumbosacral curvature with good range of motion.  An x-ray of the lumbar spine was normal.  The examiner diagnosed a history of lumbosacral sprain without history of or clinical evidence of neurological impairment.

Records from the Bexar County Adult Detention Center dated in March 1994 include notations of "subjective back pain" and "back pain by history."  On examination, there was full range of motion over the spinal axis, parapsinal muscles were normotense, and sciaticus stretch was negative.  There was untimely pain elicited by percussion of the spinal processes.  

On VA examination in May 2008, the Veteran reported pain and a tingling sensation in the area of the lumbosacral junction.  On examination, the Veteran had scoliosis asymmetry.  There was a minute lumbosacral right-sided spasm with tenderness.  An x-ray revealed minimal degenerative changes of the lumbar spine.  A diagnosis of lumbosacral degenerative changes, mild, without lower extremity radiculopathy, was assigned.  The examiner indicated that he reviewed the Veteran's claims file, and noted relevant treatment in service and following service, as discussed above.  Based on the Veteran's service treatment records and post-service treatment, the examiner found no nexus of current back pain to the evidence shown in record.  Thus, he determined that the Veteran's current low back pain is not caused by or a result of active duty service.

On VA examination in November 2011, the examiner noted that the Veteran initially injured his lumbar spine in service in 1978, and then reinjured the lumbar spine in 1985.  The Veteran reported continued lumbar spine pain with pain and numbness radiating into the lower extremities.  After a complete physical examination, x-rays, and review of the claims file, the examiner assigned diagnoses of degenerative disc disease and degenerative joint disease.  The examiner opined that the Veteran's lumbar spine disability less likely than not caused by or the result of service, but was more in keeping with natural age progression.  

During the Veteran's May 2012 Board hearing, he testified that he initially injured his lumbar spine in 1978, and was put on muscle relaxers.  He reinjured his back in 1985 and was given pain killers.  The Veteran reported intermittent problems with his back since these initially injuries.  He reported that he was treated at an adult detention center after service.  Current treatment for his lumbar spine problems included physical therapy, braces, and pain medications.  The Veteran also submitted internet medical articles on the development and progression of osteoarthritis.  

The above-cited evidence establishes a diagnosis of degenerative joint and disc disease of the lumbar spine.  However, the competent, probative evidence does not support a finding that the low back problems encountered in service have resulted in any current lumbar spine disability. 

Notably, although the Veteran was treated for low back complaints in service, including a lumbar strain, these appear to have resolved with treatment and were not noted on discharge examination.  There were no abnormal findings with respect to the lumbar spine found at discharge or on VA examination in 1992.  While the Veteran complained of low back pain in 1994, these complaints were noted to be subjective and no lumbar spine disability was diagnosed until VA examination in 2008.  In addition, the 2008 the diagnosis of degenerative arthritis in 2008 is well outside of the one year presumptive period for service connection.  

Moreover, the May 2008 and November 2011 examiners' opinions are the only competent opinions to directly address the question of whether there exists a medical nexus between any current lumbar spine disability and service, and those opinions are not supportive of the claim.  Rather, the examiners opined that the Veteran's back problems experienced in service resolved and that his current disability was more like age-related.  The examination reports reflect that the examiners reviewed all pertinent medical records and the examiners provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes, 5 Vet. App. at 69-70 and Guerrieri, 4 Vet. App. at 470-471.  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno, 6 Vet. App. at 469; Grottveit, 5 Vet. App. at 93.  As indicated, the Veteran has asserted continuity of lumbar spine symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan, 451 F. 3d at 1331.

Here, the Board acknowledges that service treatment records document treatment for lumbar spine complaints in 1978 and 1985.  However, as noted above, no lumbar spine disability was found on subsequent examinations, and while post-service treatment records reflect a history of subjective lumbar spine complaints, there is no evidence of a diagnosed lumbar spine disability until 2008, over 15 years after the Veteran's discharge from service.  In addition, the Board also points out that, in rendering the probative opinions on the question of medical nexus, the VA examiners clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of bilateral lumbar spine symptoms since service-and still rendered medical opinions that are adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinions on the question of whether there exists a medical nexus between such current lumbar spine disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current lumbar spine disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of lumbar spine symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones, 7 Vet. App. at 137-38.  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Bilateral Hip

The Veteran contends that he is entitled to service connection for a bilateral hip disability, as he believes that this current disability stems from an initial injury while in service, or that his problems with his hips are related to the claimed bilateral knee disability.

The Veteran's service treatment records do not reflect complaints, findings, or diagnosis with respect to either hip.  There were no abnormalities listed with respect to the hips on the Veteran's January 1992 report of medical history or discharge examination.

Following service, treatment records from the Bexar County Adult Detention Center date from August 1992 to March 1994 do not reflect any complaint, findings or diagnosis with respect to either hip.

On VA examination in May 2008, the Veteran reported right hip pain since 1985.  A physical examination revealed full range of motion and normal muscle strength.  X-rays of the right and left hips revealed no gross abnormality.  The examiner indicated that the hip examination was normal and there was no pathology of the bilateral hips.

On VA examination in November 2011, the Veteran reported onset of hip pain after service in 1997.  He complained of difficulty walking even for short durations, and difficulty with climbing and descending stairs.  After physical examination, the Veteran also underwent x-rays of the hips, which showed no sign of fracture or dislocation.  Bone density was adequate.  The pelvis was normal in appearance, and no foreign bodies were seen.  An impression of normal hips bilaterally was indicated.  The examiner indicated that despite subjective complaints of a bilateral hip condition, there were no objective findings to substantiate a diagnosis.  

During the Veteran's May 2012 Board hearing, he expressed that he believed his bilateral hips problems were more in line with the injuries to his knees because he walked with an antalgic gait.  

In sum, the record reflects that while the Veteran experienced some difficulties with his bilateral hips following service with subjective complaints of pain, no definitive diagnosis related to these symptoms has been assigned. 

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptoms of bilateral hip pain can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, even if the Board were to accept the Veteran's contentions as to initial hip injury associated with his knee injury or service, or as related to his gait altered by the claimed bilateral knee disability, the claim for service connection cannot be granted as the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and by his representative, on his behalf.  However, as indicated above, the question of medical diagnosis upon which this claim turns is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor his representative is competent to persuasively establish current bilateral hip disability.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 (1997). 

For all the foregoing reasons, service connection for bilateral hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56. 


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for bilateral knee disability is granted.  The appeal is allowed to this extent.

As new and material evidence has been received, the request to reopen the claim for service connection for lumbar spine disability is granted.  The appeal is allowed to this extent.

Service connection for bilateral knee disability is denied.

Service connection for lumbar spine disability is denied.

Service connection for bilateral hip disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


